PER CURIAM.
This attorney-discipline proceeding is before us on complaints of The Florida Bar and the report of the referee. Neither party has sought review of the referee’s report. We have jurisdiction. Art. V, § 15, Fla. Const. The Florida Bar, in two complaints, charged respondent with ten counts of misconduct. Respondent’s alleged misconduct, which occurred over a period of more than three years, involved the neglect of legal matters, inappropriate financial dealings with clients, and the failure to refund unearned fees. The referee consolidated the two complaints and received evidence in a single hearing.
The referee recommended that respondent be found guilty of nine of the ten counts. The Florida Bar did not proceed on the tenth count. Specifically, the referee recommended that respondent be found guilty of thirty-nine violations of Disciplinary Rules of The Florida Bar Code of Professional Responsibility and six violations of The Florida Bar Integration Rule. The referee noted that the misconduct was apparently precipitated by respondent’s financial difficulties. Based upon the cumulative nature of respondent’s misconduct, the referee recommended that respondent be disbarred from the practice of law in Florida. The referee also recommended that all costs of these proceedings be charged to respondent. We approve the referee’s findings and recommended discipline. Accordingly, respondent is disbarred effective thirty days from the date of this opinion, giving him time to close out his practice and protect any remaining clients. Respondent shall pay the costs of these proceedings in the amount of $6,317.51.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.